Citation Nr: 0843766	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-20 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disorder, to include as due to exposure to an herbicide 
agent.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Veteran and W.R.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to May 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In October 2005, the veteran testified at a hearing before a 
Decision Review Officer at the RO.  In March 2007, the 
veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge.  Transcripts of these 
hearings are associated with the claims folder.  In July 
2007, the Board remanded the case for further evidentiary 
development.  The requested development has been completed.  
The case has now been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  The December 2002 RO decision that declined to reopen the 
previously denied claim of entitlement to a skin disorder, to 
include as due to exposure to an herbicide agent, is final.

2.  The evidence received since the December 2002 RO decision 
is cumulative and redundant and does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for a skin disorder, to 
include as due to exposure to an herbicide agent.


CONCLUSION OF LAW

Evidence received since the final December 2002 RO decision, 
which declined to reopen the previously denied claim of 
entitlement to service connection for a skin disorder, to 
include as due to exposure to an herbicide agent, is not new 
and material, and thus the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in January 2004, November 2004, and May 2008 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran and the types of evidence that will be obtained 
by VA.  The May 2008 letter advised the veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  

The Board notes that in claims to reopen, the duty to notify 
requires that the Secretary look at the bases for the denial 
in the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). The 
May 2008 notice letter complies with the holding of the Court 
in Kent.  In particular, the letter specifically informed the 
veteran of the type of evidence that was lacking in the prior 
denials and of the type of evidence that was necessary to 
reopen the claim.  The veteran was advised that previous 
denials of the claim were because the veteran's diagnosed 
dermatitis was not incurred in or aggravated by military 
service, and it was not a condition that had been found to be 
related to exposure to Agent Orange.  The criteria for 
establishing entitlement to service connection for the 
claimed disability were also set forth therein.  The claim 
was last adjudicated in October 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post-service VA and private treatment 
records, a lay statement, and hearing testimony.  Based on 
information provided by the veteran, the RO requested records 
from Dr. R.G. through the Center for Dermatology and Cosmetic 
Surgery.  The medical facility's response was negative, and 
the veteran was advised of this fact in the October 2008 
supplemental statement of the case.  In response, the veteran 
indicated that he had no other information or evidence to 
submit.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence as well as setting 
forth his contentions on why he believed he was entitled to 
the benefit sought on appeal in statements and hearing 
testimony.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

The veteran's claim of entitlement to service connection for 
a skin disorder, including as due to exposure to herbicides, 
was initially denied by the RO in a July 1994 rating decision 
on the basis that the available scientific and medical 
evidence did not support the conclusion that the veteran's 
currently diagnosed dermatitis was associated with herbicide 
exposure, and there was no other basis for service 
connection.  In the notice of decision letter dated in August 
1994, the RO advised the veteran of the denial and enclosed 
VA Form 4107, which explained the veteran's procedural and 
appeal rights.  The veteran did not appeal the decision and 
it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2008).  Subsequent decisions 
rendered in April 2001 and December 2002 show the RO declined 
to reopen the claim on the basis that the evidence continued 
to show no currently diagnosed chronic skin condition that 
began during service and dermatitis had not been recognized 
as a presumptive disease associated with Agent Orange 
exposure.  The veteran was notified of the decisions and his 
appellate rights in letters dated in April 2001 and January 
2003, but he did not appeal, and the decisions are final.  
Id. 

The relevant evidence of record at the time of the December 
2002 rating decision included service treatment records which 
only noted treatment of pseudofolliculitis barbae in June 
1970 and cellulitis of the right inner thigh in August 1970.  
The DD Form 214 showed the veteran was in the Republic of 
Vietnam from January 1971 to January 1972.   

VA records dated from April 1991 to September 2002 showed the 
veteran complained of itching, clinically described as 
pruritis.  A December 1991 psychiatric consultation report 
indicated that the veteran reported on a history of a skin 
rash accompanied by itching that recurred periodically.  A 
January 1992 report on an Agent Orange skin evaluation noted 
that the veteran reported that the date of onset of his skin 
condition was in 1970.  The examiner diagnosed the veteran 
with nummular dermatitis and seborrheic keratosis.  In 
subsequent records, assessments of dermatitis, possible 
nummular eczema, tinea versicolor, possible nummular 
dermatitis, possible Malassezia folliculitis [or Malassezia 
furfur], fixed drug eruption, chronic contact dermatitis, 
folliculitis, and seborrheic keratoses were noted.

The veteran's claim to reopen was received in December 2003.  
Relevant evidence received subsequent to the December 2002 
rating decision includes VA treatment records dated from 
January 2003 to October 2008 and the February 2004 VA general 
examination report, which show the veteran continued to 
complain of chronic itching.  Examiners provided assessments 
that included chronic dermatitis, nummular dermatitis, 
nummular eczematous, folliculitis, veruca vulgaris, mast cell 
proliferation, and fixed drug eruption with vesicles and 
bullae.  Examiners noted that the veteran was "fixated" on 
finding that his skin disorder was due to Agent Orange 
exposure.  Examiners indicated that the veteran's pruritis 
was likely a side effect of medications he was taking based 
on biopsies consistent with drug eruption and lesions 
clinically consistent with fixed drug eruption.  Records 
dated in April and October 2008 noted that previous biopsies 
had been consistent with drug eruption but despite changing 
the medication regimen there was no change in the dermatitis.  
It was noted that the veteran was re-biopsied in late 2005 
and the results were felt to be more consistent with a 
spongiotic dermatitis, nummular versus allergic contact.  It 
was further noted that the veteran underwent another biopsy 
in January 2008.  Dr. R. and Dr. S. concluded that both of 
the most recent biopsies represented nummular/chronic contact 
dermatitis and not Malassezia folliculitis or drug eruption, 
noting that at that time, the veteran's eruption was 
clinically most consistent with nummular dermatitis.  

In VA Form 21-4142 dated in November 2004, the veteran 
maintained that he was treated for a skin rash by Dr. R.G. in 
1974.  In a March 2006 statement in support of claim, the 
veteran contended that he saw Dr. R.G. in 1975 for his skin 
condition who performed a biopsy.  The veteran did not know 
the result other than the biopsied skin was not cancerous.  

At the October 2005 RO hearing and March 2007 Board hearing, 
the veteran testified that he first noticed problems with 
rashes on his skin when he got out of service in 1972 for 
which he sought treatment in 1972 or 1973 from Dr. R.G.  He 
affirmed that he believed that he had had a skin condition 
since service.  He maintained that the doctor who had 
indicated that his skin condition might be due to taking 
certain medications was incorrect because he had experienced 
itching before he started any of his medications.  He 
believed his current skin condition was related to his 
service because he had been itching since he got out of 
Vietnam.  He affirmed that none of his treating physicians 
had related his skin condition to service, including exposure 
to Agent Orange.    

In an October 2005 statement, W.R. reported that he had known 
the veteran since they were teenagers.  He maintained that 
when the veteran came home from Vietnam, he started having 
all kinds of "physical problems."  He indicated that the 
veteran complained all the time about his skin and how it 
itched.  

The veteran submitted articles pertaining to chloracne, 
dermatophytosis, and dermatitis.  

The foregoing evidence continues to show that the veteran 
complains of pruritis and that he is currently diagnosed with 
dermatitis accompanied by various other skin disorders but 
with no clinical indication that the skin disorder is 
casually related to an incident of the veteran's military 
service, including exposure to herbicides.  The treatment 
records clearly show that the veteran's treating physicians 
are fully informed of the veteran's belief that his skin 
disorder is related to exposure to Agent Orange but they have 
declined to make such an association.  There continues to be 
no competent evidence or opinion of record showing or 
suggesting a relationship between the veteran's skin disorder 
and his service.  The veteran's current lay contentions were 
previously considered, and therefore, cumulative and 
redundant of the prior evidence of record.  Thus, the 
evidence, by itself or when considered in conjunction with 
the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim.  
Moreover, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for a skin disorder, to include as due to exposure 
to an herbicide agent.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a skin 
disorder, to include as due to exposure to an herbicide 
agent, the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


